Title: To Alexander Hamilton from Oliver Wolcott, Junior, 28 April 1794
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander



T. DC. Off April 28. 1794
Sir

The circumstance announced in the inclosed memorandum, came to my knowledge in consequence of a Letter directed to me officially; I esteem it to be my duty to lay the fact before you as I recd. it, well knowing it to be a deviation from those rules upon which you have directed the business of the Treasury Department to be conducted.
I am &c

The Honb A H.

 